DETAILED ACTION

	Claims 11 – 30, which are currently pending, are fully considered below.
	No claims are added.
	Claims 16 – 17, 21, and 29 are amended.
	Claims 1 – 10 were previously cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2021 are not persuasive.
Applicant argues that “neither Yano nor Zurko constitutes analogous art,” (remarks, pages 9 – 11).
Examiner disagrees.
Under the field of endeavor test:
Yano is directed to a memory system, which uses blocks of memory for providing storage and snapshots.
Zurko is directed to a system which uses log memory data to perform authentication in a multi user environment.
The instant application is directed to processing data blocks in a distributed database.

Under the reasonably pertinent test, the same analysis can be used. Yano is reasonably pertinent to using data blocks to process memory; Zurko is reasonably pertinent to processing data in a distributed system.
Applicant argues that Yano does not teach “acquiring tablet data block information included in a log generated in response to a change to a tablet data block, the tablet data block comprising a basic storage unit of a storage engine of a distributed database,” (remarks, pages 11 – 13).
Examiner notes that she relies on paragraph [0009] of Pareek to teach a distributed database, where data distribution is accomplished over remote networks.  In claims 8, 14, and 15, Yano teaches an update log is created as changes are made in the data blocks.
Applicant argues that instant specification paragraph [0004] is different than the cited art (remarks, pages 15 - 17).
Examiner notes that applicant has failed to clarify their invention. Applicant claims tablet block data in conjunction with a distributed database. It is unclear how applicant is using a distributed database if they are merely claiming data blocks partitioned on a disk.
Therefore, examiner relies on her previous ground of rejection, and this Office Action is made Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alok PA reek et al. (U.S. Patent Publication 20120030172) in view of Junji Yano et al. (U.S. Patent Publication 20110185107) in view of Mary Ellen Zero (U.S. Patent Publication 20100169957).

With respect to claims 11, 21, and 29, PA reek teaches:

PA reek does not explicitly disclose acquiring tablet data block information included in a log generated in response to a change to a tablet data block, the tablet data block comprising a basic storage unit of a storage engine of a distributed database, wherein the tablet data block information comprises data describing storage of the tablet data block in a plurality of storage servers of a distributed database as claimed. 
However, Yano teaches:
acquiring tablet data block information included in a log generated in response to a change to a tablet data block, the tablet data block comprising a basic storage unit of a storage engine (see claims 8, 14, and 15, where an update log is created as changes are made in the data blocks).
PA reek does not explicitly disclose querying for tablet data block information in a corresponding root table based on the tablet data block information included in the log or determining whether the tablet data block information included in the log is consistent with the tablet data block information in the root table.
However, Zero teaches:
querying for tablet data block information in a corresponding root table based on the tablet data block information included in the log (see paragraphs [0017] and [0020], where log data from different computers connected over a network is compared to data stored in a table to determine if it is the same and if a user can be authenticated; if not, an alert can be issued);

sending an alarm upon determining that the tablet data block information included in the log is inconsistent with the tablet data block information in the root table (see paragraphs [0017] and [0020], where log data from different computers connected over a network is compared to data stored in a table to determine if it is the same and if a user can be authenticated; if not, an alert can be issued).
It would be obvious to one of ordinary skill in the art to modify the teaching of PA reek and Yano with the teaching of Zero in order to efficiently store and utilize log data (Zero, paragraph [0015]).

With respect to claims 12 and 22, PA reek teaches:
wherein acquiring tablet data block information included in a log comprises:
parsing the log (see paragraph [0062], where a log is parsed); and
extracting the tablet data block information corresponding to the log (see paragraph [0024], where data is extracted).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Zero with the teachings of PA reek in order to efficiently transfer data between different types of data (PA reek, paragraph [0024]).


wherein the tablet data block information includes one or more of a table name corresponding to a tablet data block, a boundary corresponding to a tablet data block, a location distribution of a tablet data block, a data check code of a tablet data block, an index of a tablet data block, a creation time of a tablet data block, and a size of a tablet data block (see paragraph [0015], where the creation or log in time of a block is recorded).

With respect to claims 14 and 24, PA reek teaches:
wherein querying for tablet data block information in a corresponding root table based on the tablet data block information included in the log comprises: identifying a table name corresponding to the tablet data block information included in the log (see paragraph [0149], where a table name can be queried); and
querying for tablet data block information in the root table corresponding to the table name (see paragraph [0149], where a table name can be queried).

With respect to claims 15 and 25, Zero teaches:
wherein determining whether the tablet data block information included in the log is consistent with the tablet data block information in the root table comprises checking whether the information corresponding to a tablet data block in the root table is consistent with a tablet data block included in the log, the information corresponding to a tablet data block in the root table comprising one or more of a table name, a 

With respect to claims 16 and 26, Zero teaches:
saving summarized tablet data block information on a disk using table names corresponding to tablet data blocks as key values (see paragraph [0032], where log data is saved).

With respect to claim 17, PA reek teaches:
polling, by a storage server, one or more logs (see paragraphs [0075] and [0121], where data is polled, or split);
determining, by the storage server, that new data appears in the logs (see paragraph [0044], where data is new); and
identifying, by the storage server, whether the new data is tablet data block information (see paragraph [0044], where data is new).

With respect to claims 18 and 30, PA reek teaches:
wherein polling, by a storage server, one or more logs comprises generating a piece of log data in one or more local log files at the storage server when splitting or merging of a tablet data block occurs on the storage server and continuously polling, by the storage server, the one or more local log files to further determine whether new data appears in the one or more local log files (see paragraphs [0075] and [0121], where data is polled, or split).

With respect to claims 19 and 27, PA reek teaches:
wherein the log is generated in response to a tablet replication, load balancing, tablet split, or tablet merge operation (see paragraph [0025], where log based replication is used).

With respect to claims 20 and 28, PA reek teaches:
wherein querying for tablet data block information in a corresponding root table based on the tablet data block information included in the log comprises executing an SQL statement to acquire the tablet data block information in the root table (see paragraph [0149], where a table data can be queried).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 17, 2021